McAdam, C. J.
The court may strike out parties, and add others. Code, § 723. The only limitation on the power is that a sole defendant cannot be stricken out, and another substituted in his place. Spence v. Griswold, 7 N. Y. Supp. 145; Davis v. Mayor, 14 N. Y. 506, 527; New York, etc., Assn. v. Remington, etc., Works, 89 N. Y. 22. Motion to strike out the names of Henry Stern granted on payment to his attorney of $10 costs, and application to join the name of Bernard Pasternak with those of the two remaining defendants granted, without costs.